Niblack, J.
The appellee, Milton S. Philley, was indicted for an assault and battery. Upon his motion the indictment was quashed, and he was discharged. The State has appealed, and assigned error upon the decision of the court, quashing the indictment.
The indictment charges, “ that, on the 17th day of June, A. D. 1879, Milton S. Philley, at said county of Allen and State of Indiana, in and upon one Rosina Peter, did unlawfully make an assault, and hei’, the said Rosina Peter, did then and there unlawfully touch, in arude manner, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State of Indiana.”
The statute enacts, that “ Every person who in a rude, insolent or angry manner, shall unlawfully touch another, shall be deemed guilty of an assault and battery.” 2 R. S. 1876, p. 459, sec 7.
~We construe this definition of an assault and battery to mean that the offence may be committed in any one of three ways :
1st. By the unlawful touching of another, in a rude manner;
2d. By the unlawful touching of another, in an insolent manner;
3d. By the unlawful touching of another, in an angry, manner.
With this construction of the statutory definition of an assault and battery, we see no objection to the sufficiency of the indictment before us. On the contrary, it appears to us to be not only substantially, but technically and formally, sufficient. Sloan v. The State, 42 Ind. 570; The State v. Wright, 52 Ind. 307.
Th§ judgment is reversed, at the appellee’s costs, and the cause is remanded for further proceedings.